PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD
Application Number: 15/099,552
Filing Date: April 14, 2016
Appellant(s): Jason Daniel Zebchuk et al.

__________________
Pavel Kalousek
For Appellant

EXAMINER’S ANSWER

This is in response to the Appeal Brief filed March 7, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-12 and 14-19 are rejected under 35 U.S.C. 101. 
Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b).
(2) Response to Arguments 
The Examiner’s answers in response to Appellant’s arguments are presented below in similar order by which Appellant’s arguments are presented in Appellant’s Appeal Brief.
Argument 1 (Appeal Brief, page(s) 4)
Appellant contends that “the independent claims 1, 10, and 19 claim the inventive subject-matter by means of a different category. The examiner rejected all the independent claims using the same grounds of rejections. Such a method of analysis is clearly erroneous since such an analysis fails to consider the differences among the different claim categories”
Answer 1
The examiner disagrees.
The differences in independent claims 1, 10, and 19 have been evaluated individually as shown in Non-Final Office Action and Final Office Action. Only the limitations that are substantially the same are rejected using the same grounds of rejections.

Argument 2 (Appeal Brief, page(s) 5-6)
Step 2A Prong one 
Appellant contends that the evaluation that all the independent claims 1, 10 and 19 are directed to a judicial exception is incorrect because “Mere allegation that independent claims recite judicial exception does not establish prima facie case of recitation” and Appellant contends that the Office action “did not provide any reasoning”. 
Answer 2
The examiner disagrees. 
According to MPEP 2106.04(a), the Step 2A Prong One procedure for determining whether a claim recites an abstract idea is to 
(1) identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and 
(2) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. Accordingly, the examiner evaluates whether a claim recites an abstract idea as shown below.
First, claims 1, 10 and 19 recite “selecting a mode of a general address transformation with consideration of contention avoidance requirement and a data structure”.
Because a person of ordinary skill in the art would understand that there are multiple modes of math operation according to a consideration (e.g., contention avoidance, data structure), the person of ordinary skill in the art could apply the mental steps of selecting a type of mathematical operation to do. Therefore, the claims fall in the “mental process” grouping.
Second, claims 1, 10 and 19 explicitly recite mathematical formula, calculation, and/or relationship listed below:
i) a size of the general address is based on a number the tile, a number of tile memory bank, and bytes of data in each memory bank and transforming the general address onto a transformed address;
ii) designing a plurality of linearly independent polynomials equal to the plurality of bits of the general address according to consideration of a contention avoidance requirement and a data structure, and
iii) recites a second mathematical concept, i.e., XOR operation, to transform one bit of a transformed address from the multiple bits of the general address.
Therefore, the claims fall in the “mathematical concept” grouping. 
Appellant’s arguments that “the office did not establish prima facie case of recitation and did not provide any reasoning” are unpersuasive.
Argument 3 (Appeal Brief, page(s) 8-10, 17)
Step 2A Prong one for claim 1 – mental process (Appeal Brief, page(s) 8-10)
Regarding Office rejected the argument in the Advisory action, dated 12/24/2021, " ... (ii) claim 1 recites 'method comprising: selecting a mode' without any limitation regarding who /what performs the selection. Therefore, claim 1 does not preclude that a person performs the selection", 
Appellant contends that the selection process cannot be performed practically by a human mind because “the mode selection could be performed by a human mind or with a pencil and paper; however, the outcome of such a selection would not be usable” due to “the speed that the condition for LTE baseband processing changes and the speed with which the human can process the input information corresponding to such a specific condition” and the mode selection requires gathering information regarding “single or multiple antennas, the number of subcarriers, the number of symbols per subcarrier, the organization of subcarrier data entering the memory, and other information necessary for the mode selection”, cf specification, at least paragraphs [0040]-[0043]. (Appeal Brief, page(s) 8-10)
Appellant contends that "selecting a mode of the general address transformation;" enables “improvement of not only functionality of a computing device itself, but also other technological fields”. (Appeal Brief, page(s) 17)
Answer 3
The examiner disagrees 
First Claim 1 simply recites “selecting a mode of a general address transformation with consideration of contention avoidance requirement and a data structure”. 
Claim 1 does not require the additional limitations regarding aforementioned “condition for LTE baseband processing changes”, “speed of gathering information”, etc. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant’s arguments that “the selection process cannot be performed practically by a human mind” due to the additional limitations not required in claim 1 are unpersuasive.
Second Because the limitation “selecting a mode of a general address transformation with consideration of contention avoidance requirement and a data structure” falls into mental process group, the Appellant’s alleged “improvement of not only functionality of a computing device itself, but also other technological fields” does not take that claim out of the “mental process” grouping.
Argument 4 (Appeal Brief, page(s) 6-8)
Step 2A Prong one for claims 10 and 19 – mental process 
Regarding Step 2A Prong one of the Alice analysis, Appellant contends that independent claims 10 and 19 do not recite a mental process because claim 10 recites "a controller configured to select a mode of the general address transformation;" and claim 19 recites "A non-transitory computer readable medium storing one or more instructions executing on an electronic hardware causes the electronic hardware to carry out a method comprising: selecting a mode of a general address transformation". 
Answer 4
The examiner disagrees because the mere nominal recitation of generic computer components (e.g., a controller in claim 10; one or more instructions executing on an electronic hardware in claim 19) in a claim does not take that claim out of the “mental process” grouping.
Argument 5 (Appeal Brief, page(s) 10-17)
Step 2A Prong one - mathematical concepts for independent claims 1, 10 and 19
Appellant admits that claims appear to recite mathematical concepts:
“Applying the definition, the bodies of the independent claim(s), appear to recite mathematical calculation - exclusive or ("hereinafter XOR") as calculation based on exponents of a plurality of linearly independent polynomials, and a mathematical formula - a plurality of linearly independent polynomials, and a relationship between a structure of the memory and the number of bits in the general address.” (Appeal Brief, page(s) 10)
However, Appellant contends that the claims 1, 10 and 19 do not recite mathematical concepts because Appellant alleges that the invention: 
uses the linearly independent polynomials in a non-conventional manner;
designs the linearly independent polynomials with specific characteristics for a specific use;
does not preempt use of a set of linearly independent polynomials per se.;
does not preempt use of a XOR …specific use of the XOR …use of an XOR for a specific purpose and not the mathematical concept of XOR;
comprises features only based on or involving a mathematical concept…. relationship is clearly merely based on a mathematical concept, and as such the claim does not recite a mathematical concept; 
considering as a whole, does not risk preemption; and 
is an improvement of the functioning of the computer itself as well as other technology or technical field, rooted in computer technology; 
Appellant contends that Rejecting the invention under 35 U.S.C. § 101 would be inconsistent with the Office's application of Alice analysis to other applications and patents
(Appeal Brief, page(s) 11-17)
Answer 5
The examiner disagrees. According to MPEP 2106.04(a), the Step 2A Prong One procedure for determining whether a claim recites an abstract idea is to 
(1) identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and 
(2) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 
Because the claims explicitly recite mathematical formula, calculation, and/or relationship, Appellant arguments do not take the claims out of the mathematical concept grouping. Thus, the analysis should proceed to Step 2A Prong Two.
Argument 6 (Appeal Brief, page(s) 18-21)
Step 2A Prong one - mathematical concepts for dependent claims 6, 7, 15 and 17
Appellant contends that Dependent claims 6, 7, 15 and 17 comprise features only based on or involving a mathematical concept; Considering as a whole, the invention as claimed does not risk preemption; there is a long-felt need for a solution to an access to a shared memory by a plurality of devices with incremental improvement; The invention as claimed is an improvement of the functioning of the computer itself as well as other technology or technical field, and that the ability to modify the memory access via mode selection (e.g., "selecting a mode of the general address transformation"), therefore, Dependent claims 6, 8, 15, and 17 are patent-eligible under Step 2A Prong One. 
Answer 6
The examiner disagrees for the same reasons presented in Answer 5 regarding independent claims 1, 10 and 19. 
Because the dependent claims also explicitly recite mathematical formula, calculation, and/or relationship and mental process of selecting a mode, Appellant’s aforementioned arguments do not take the claims out of the mathematical concept grouping and/or mental process grouping. Thus, the analysis should proceed to Step 2A Prong Two.
Argument 7 (Appeal Brief, page(s) 16-18, 22-24)
Step 2A Prong two – improvement
Appellant contends that “The invention as claimed integrates the alleged judicial exception into practical application under the considerations in MPEP 2106.05(a) through (c) and MPEP 2106.05(e) through (h)” because
 “The invention as claimed is an improvement of the functioning of the computer itself as well as other technology or technical field”…
 “As discussed in section C.2, pp. 16-17 supra, the claimed invention improves computer technology, and in particular an access to a shared memory by a plurality of devices, that (i) has programmable operational characteristics selecting different address mapping, (ii) the mapping being optimized according to specific data structure and processing needs, thus (iii) resulting in reduction of congestion and access time to the memory” … 
“As further discussed in section C.2, pp. 17-18 supra the improvement has also impact on technology beyond computer functionality, cf, specific examples arising from e.g., use of LTE technology discussed therein”. 
Answer 7
The examiner disagrees because Appellant's solution to achieve the alleged “improvement” is based on mathematical concepts (i.e., mathematical formula, calculation, relationships), and the mental process of selecting a type of mathematical operation to do.
First, to describe the “improvement”, Appellant's specification in Figure 1 and paragraphs [0002], [0004] - [0005] describes the prior art (before Appellant's solution is applied) wherein a plurality of devices being communicatively coupled to the at least one physical port of the shared memory via a coupling device. For another example before Appellant's solution is applied, a device providing an address tied to structure of shared memory and the address is used to access a shared memory comprising at least a tile that comprises at least a bank as shown in Appellant's specification in paragraphs [0004]- [0005].
It appears that applying Appellant's solution does not change any of the following computer components that exist in prior art as shown in Appellant’s specification in Figure 1 and paragraphs [0002], [0004] - [0005]. 
the devices that provide general addresses to access a shared memory having tiles and banks;
a coupling device that couples a plurality of devices with a physical port of the shared memory having tiles and banks; and
general address that is tied to structure of a shared memory having tiles and banks;
a shared memory having tiles and banks is shared by multiple devices.  
Therefore, Appellant's argument regarding improvement of the computer components (e.g., computer technology or the computer itself) is unpersuasive.
Second, it appears that, by applying Appellant's solution, the only change is in the bit orders in the transformed address compared with the general address. Therefore, to achieve the improvement of reducing access contention, Appellant's solution is the abstract idea itself, i.e., mathematical concept (i.e., change bit orders in the transformed address) and mental process (i.e., mode selection).
Appellant's solution is listed below:
Claims 6 & 15 recite selecting a second mode to perform a transformation that retains an original order.
Claims 8 & 17 recite selecting a third mode to perform a transformation that obtains an interleaved addressing in reverse order.
Claims 1, 10 & 19 recite selecting a first mode to perform a transformation and explicitly recite designing mathematical formula, calculation, and/or relationship to change bit orders for the transformation.
i) a size of the general address is based on a number the tile, a number of tile memory
bank, and bytes of data in each memory bank and transforming the general address onto a transformed address;
ii) designing a plurality of linearly independent polynomials equal to the plurality of bits of the general address according to consideration of a contention avoidance requirement and a data structure, and
iii) recites a second mathematical formula, i.e., XOR operation, to transform one bit of a
transformed address from the multiple bits of the general address.
Because Appellant's solution for the improvement of reducing access contention is the abstract idea itself (i.e., the mathematical concepts in the address transformation and the mental steps of selecting a type of mathematical concepts), the improvement does not integrate the abstract idea into a practical application. 
Argument 8 (Appeal Brief, page(s)23-24)
Step 2A Prong two – the additional elements
Regarding the additional elements (Office action dated 06/08/2021, pages 7-8), 
Appellant contends that “the Office fails to use the considerations identified by the Supreme Court and the Federal Circuit, which are set forth in MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h)” 
Appellant further contends that “whether a claim limitation is "extra-solution activity" will not be based upon whether the limitation is well-known. Instead well-understood, routine, conventional activity is to be only considered if the analysis proceeds to Step 2B.
Answer 8
The examiner disagrees.
First, Among the MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h), Appellant particularly concerns about MPEP 2106.05(a) regarding “improvement”, which has been discussed in Answer 7.
Second, the examiner respectfully submits that the additional elements that are “well-known, routine, and conventional” are analyzed in Step 2B of the Alice analysis.   
Argument 9 (Appeal Brief, page(s) 25)
Regarding dependent claims 6 and 15, Appellant concerns that Step 2A Prong two of the Alice analysis fails to analyze claims 6 and 15. 
Answer 9
The examiner respectfully submits that no additional element is found in claims 6 and 15 beyond the abstract ideas of selecting a second mode to perform a transformation that retains an original order. Therefore, the abstract ideas in claims 6 and 15 are not integrated into a practical application.
Argument 10 (Appeal Brief, page(s) 27-29)
Step 2B of the Alice analysis 
Regarding the “data gathering step” that collects a necessary input for the address transformation, Appellant contends that “collecting” is not recited in claims because the claims recite ''providing the general address comprising a plurality of bits by at least one of a plurality of devices, the at least one of a plurality of devices being communicatively coupled to the at least one physical port of the shared memory via a coupling device," 
Appellant further contends that “collecting” is not performed by a “switch” …“as an electrical component that can disconnect or connect the conducting path in an electrical circuit, interrupting the electric current or diverting it from one conductor to another”. 
Answer 10
The examiner respectfully submits that
First, upon the broadest reasonable interpretation, in order to process the general address provided by a device via a coupling device (e.g., switch), the method would need to collect the general address provided via the coupling device as input of the address transformation. 
Therefore, ''providing the general address comprising a plurality of bits by at least one of a plurality of devices, the at least one of a plurality of devices being communicatively coupled to the at least one physical port of the shared memory via a coupling device" is reasonably interpreted as falls in “data gathering step” although “collecting” (or “gathering”) is not explicitly recited in the claims. 
Second, as discussed in Answer 7, the additional element of ''providing the general address … via a coupling device” exist in the prior art as described in Appellant's specification in Figure 1 and paragraphs [0002], [0004] - [0005] that discloses “providing the general address comprising a plurality of bits by at least one of a plurality of devices, the at least one of a plurality of devices being communicatively coupled to the at least one physical port of the shared memory via a coupling device".
Notice that wherein the existing computer components (e.g., devices, coupling device, shared memory having tiles and banks, etc.) are not particularly changed by applying Appellant's solution.
Therefore, the elements in the data gathering step are additional elements that are insignificant extra-solution activities, which do not integrate the abstract idea into a practical application. 
Argument 11 (Appeal Brief, page(s) 30)
Step 2A Prong two 
Appellant contends that the second additional element identified by the Office is "(2) the shared hierarchical memory having tiles and banks. Hierarchical memory is a generic memory component;" 
but there is no modifier "hierarchical" either recited by any of the claims, nor is such a modifier disclosed in the specification. Therefore, shared hierarchical memory is not supported. 
Answer 11
The examiner disagrees.
First, claims 1, 10 and 19 recite “the shared memory comprising at least one tile and each tile comprising at least one memory bank”. Therefore, the shared memory has a hierarchical structure that is recited in the claims. 
Second, the hierarchical structure in the shared memory is also disclosed in paragraph [0005], “A shared memory is partitioned into a plurality of memories, i.e., memory tiles” and in Figure 1, wherein the shared memory comprising at least one tile 104 and each tile 104 comprising at least one memory bank 106. 
Note that, Appellant's specification in Figure 1 and paragraphs [0002], [0004] - [0005] describes the prior art (before Appellant's solution is applied) wherein a plurality of devices are coupled to the shared memory having tiles and banks.
Therefore, Appellant’s argument that "hierarchical" is not recited by any of the claims or disclosed in the specification is unpersuasive.
Argument 12 (Appeal Brief, page(s) 30-31)
Step 2A Prong two – third additional element, a transforming block
Regarding "the transforming block is a generic component that is described in high level of genericity. The transforming block is recited so generically (no details whatsoever are provided other than that it is a transforming block)."
Appellant contends that the functionality of the transformation block is disclosed in detail in independent claims 1, 10 and 19 because the features following the language: "in a first selected mode the transforming comprises:". 
“To wit, the features disclose that (1) a set of linearly independent polynomials designed in accordance with consideration of a contention avoidance requirement and a data structure are used for the transformation, by (2) determining each of a plurality of bits of the transformed address by applying an exclusive or operation to at least two bits of the plurality of bits of the general address provided that the shared memory comprises a plurality of tiles, and/or each tile comprises a plurality of banks; and (3) determining each of the at least two bits of the plurality of bits of the general address according to exponents of one of the plurality of polynomials.”
Answer 12
The examiner disagrees because the aforementioned features purportedly included in the transformation block fall into the mathematical concept as discussed in Answer 2. 
Appellant’s argument is unpersuasive because a transforming block comprising aforementioned mathematical concepts (1)-(3) does not integrate the mathematical concepts into a practical application. 
Argument 13 (Appeal Brief, page(s) 33)
Appellant contends that the claim does not recite mathematical concept because 
the limitation of a set of linearly independent polynomials are used in non-conventional manner and the use of the XOR is tied to the specific structure of a physical memory, pp. 13-14, and the feature claiming relationship between a structure of a memory and the size of the general address, expressed e.g., in terms of number of bits, is inherent in the size and organization into location of the memory because each of the locations is to be addressed; therefore, the relationship is clearly merely based on a mathematical concept, and as such the claim does not recite mathematical concept.  
Answer 13
The examiner respectfully disagrees and submits that
First, claims 1, 10 and 19 explicitly recite mathematical formula, calculation, and/or relationship as discussed in Answer 2. 
Second, using the mathematical concept (e.g., set of linearly independent polynomials) in a non-conventional manner that changes the order of the bits in the transformed addresses does not integrate the mathematical concept into a practical application.
Third, simply tie the use of mathematical concept (e.g., XOR) to the specific structure of a physical memory (to rearrange order of bit significances between the original addresses and the transformed addresses to access a location of a memory is a mathematical concept) does not integrate the mathematical concept into a practical application.
Argument 14 (Appeal Brief, page(s) 34)
Appellant contends that “The Office action failed to recite one of the four options specified in Section III of the Berkheimer Memorandum for support of the rejection, cf. MPEP 2106.05(d)(I)(2)(third paragraph). In addition to the above demonstrated deficiencies in the Office rejections, the Office failed to recite one of the four options specified in Section III of the Berkheimer Memorandum for support of the rejection. Therefore, the rejection is legally and substantively deficient.” 
Answer 14
The examiner disagrees. 
Per MPEP 2106.05(d)(I)(2)(third paragraph), the examiner expressly includes factual determination in following forms of support in office actions. 
(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); …and (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
The citation is shown in pages 9-10 of Final Office action, 10/06/2021.
Argument 15 (Appeal Brief, page(s) 36)
Regarding rejection under 35 USC § 112(b) … "Claims 1, 10 and 19 recite 'designing a plurality of linearly independent polynomials equal to the plurality of bits of the general address according to consideration of a contention avoidance requirement and a data structure'. It is unclear what nature and scope the term 'data structure' has and how 'data structure' is considered for 'designing a plurality of linearly independent polynomials'."
Appellant contends that “data structure” would be understood by a person of ordinary skill in the art because "data structure comprising a two dimensional array of n-bit values" as defined in specification paragraph [0030], and “how such a structure is considered in the design of polynomials accessing the data” is disclosed in specification paragraph [0040]-[0041]. 
Answer 15
The examiner disagrees.
The aforementioned additional limitations "data structure comprising a two dimensional array of n-bit values" and “how such a structure is considered in the design of polynomials accessing the data” are not read into the claims.
"Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)."
Argument 16 (Appeal Brief, page(s) 37)
Appellant further contends that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) is inapplicable because "data structure" already present in the claim, and the “data structure” does not need to be imported from the specification.
Answer 16
The examiner disagrees.
Although “data structure” is present in the claim, the additional limitation regarding the data structure “comprising a two dimensional array of n-bit values” and how such a structure is considered in the design of polynomials accessing the data as disclosed in specification paragraphs [0040]-[0041] are not present in the claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,                                                                                                                                                                                          
/TRACY C CHAN/            Primary Examiner, Art Unit 2138                                                                                                                                                                                            
Conferees:
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2138                                                                                                                                                                                                                                                                                                                                                                              
/HENRY TSAI/            Supervisory Patent Examiner, Art Unit 2184                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.